DETAILED ACTION
This action is responsive to the amendment filed on 05/02/2022. 
In the instant application, claims 1-20 are cancelled; Claims 21, 28 and 35 are amended independent claims; Claims 21-40 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022 and 06/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C.  102(a)(1), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0167010), published on June 28, 2012 in view of Metcalf et al. (US 2015/0067505), filed on August 28, 2013 and further in view of Kapur et al. (US 8615442), patented on December 24, 2013.
Regarding claims 21 and 28, Campbell teaches 
a computer-implemented method for aggregating content items (Campbell: ¶ 0010; method), the method comprising: 
a system for aggregating content items (Campbell: ¶ 0012 and Fig. 13; system), the system comprising: a processor (Campbell: ¶ 0077 and Fig. 13; processor 1306); and memory storing instructions that, when executed by the processor (Campbell: ¶ 0077-0084 and Fig. 13), cause the system to perform a set of operations comprising:
            receiving an indication of a selected topic [tracked in a graph] (Campbell: ¶ 0041 and Fig. 4; Fig. 4 shows an interest page 402 based on a user’s selection of interest 410.  ¶ 0041; interests page 402 includes topic interfaces 432, 452, 462; therefore, selection of interest 410 is reasonably interpreted as ‘an indication of a selected topic’); 
	based on the selected topic, generating, by an analytics engine, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic (Campbell: ¶ 0041, 0046 and Fig. 4-5; one or more topic interfaces may open automatically when a user initially selects interests 410. ¶ 0054 and Fig. 4-5; the user may have configured interest page 400 to open with the two most highly rank topics in two topic interface 432 and 452, e.g. topic interfaces “health & fitness” and “Apple”.  That means regardless of the user’s selection of interest 410, topic interfaces “health & fitness” and “Apple” would be displayed on the interest page 402 and these topic interfaces might not be associated with the user’s selection of interest 410); 
            presenting one or more of the suggested content items as suggestions to associate with the selected topic (Fig. 6 and par. 0063-0064; a list of options is displayed allowing the user to associate a topic to the selected topic; in this case, the user is presented with suggested topic to combine with the selected topic); 
receiving a selection of a suggested content item (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12); and 
generating an association between the selected topic and the suggested content item (par. 0010, 0058-0064; associating two topics and creating a new association between them such as Health and fitness + Obama).
            In the alternative, Metcalf is relied upon for teaching the limitations: 
presenting one or more of the suggested content items as suggestions to associate with the selected topic (Metcalf: see Fig. 2a); 
receiving a selection of a suggested content item (Metcalf: see Fig. 2a-2b and pars. 0038; the selected media content may be associated with a topic); 
generating an association between the selected topic and the suggested content item (Metcalf: see par. 0041, 0046 and Fig. 2b; when the recommending user selects a topic from the list of topics provided in the topic user interface 304, the topic selection detector module detects the selection and associate the selected topic with the selected media content).
            Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
	Campbell and Metcalf do not explicitly teach a selected topic is tracked in a graph.
	However Kapur teaches a personalized content delivery system; wherein a selected topic is tracked in a graph (Kapur: see col. 2 lines 19-31; the system includes an interest graph that show the user’s current attachment to one or more topics and/or the user’s attachment to topics overtime. Action performed by a user, such as create or interact with content, are analyzed to determine a topic of the content. The system then modifies the graph of the user’s interests to indicate the user’s changed interest in the topic. Maintaining an interest graph based on the user’s own actions thus enables up-to-date tracking of a user’s interests, thereby enabling generation of personalized content based on the user interests).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kapur, Campbell and Metcalf in front of them to incorporate the personalized content delivery system based on user’s interest graph as disclosed by Kapur with the continuous content refinement of topics of user interest as taught by Campbell to provide an improved system to tailor content to the individual needs of each user (Kapur: see col. 1 lines 25-30).
Regarding claims 22 and 29, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 21 (or the system of claim 29),
Campbell, Metcalf and Kapur further teach in response to the received selection, presenting a display of content items associated in response to the received selection, presenting a display of content items associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface), wherein the display comprises the suggested content item (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 23 and 30, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 21 (or the system of claim 29),
Campbell, Metcalf and Kapur further teach wherein generating the set of suggested content items comprises: identifying an inferred edge in the graph, wherein the inferred edge is between a first content item that is not associated with the selected topic (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content) and either: a second content item that is associated with the selected topic; or the selected topic; and based on identifying the inferred edge, adding the first content item to the set of suggested content items (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 24 and 31, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 23 (or the system of claim 30),
Campbell, Metcalf and Kapur further teach wherein the inferred edge was generated based at least in part on a determination that a user associated with the first content item is associated with the second content item (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 25 and 32, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell, Metcalf and Kapur further teach wherein the set of suggested content items is generated based at least in part on text similarity, vocabulary similarity, semantics similarity, or topic similarity (Metcalf: see par. 0060; after the recommending user shares the media content, when other users recommend the content to additional users for the same topic forum, the popularity rating of the recommending user increases).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 26 and 33, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell, Metcalf and Kapur further teach generating the association further comprises generating a notification that the suggested content item is associated with the selected topic (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12; the combined topic is displayed {~notified} to the user as shown in the Figs. 11-12).  
Regarding claims 27 and 34, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell, Metcalf and Kapur further teach presenting at least one content item that is associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
Regarding claim 35, Campbell teaches 
a computer-implemented method for aggregating content items (Campbell: see par. 0010; method), the method comprising: 
            receiving an indication of a selected topic [tracked in a graph] (Campbell: see par. 0040 and Fig. 4; Fig. 4 shows an interest page 402 based on a user’s selection of interest 410.  ¶ 0041; interests page 402 includes topic interfaces 432, 452, 462; therefore, selection of interest 410 is reasonably interpreted as ‘an indication of a ‘health and fitness’ topic); 
	based on the selected topic, generating, by an analytics engine, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic (Campbell: ¶ 0041, 0046 and Fig. 4-5; one or more topic interfaces may open automatically when a user initially selects interests 410. ¶ 0054 and Fig. 4-5; the user may have configured interest page 400 to open with the two most highly rank topics in two topic interface 432 and 452, e.g. topic interfaces “health & fitness” and “Apple”.  That means regardless of the user’s selection of interest 410, topic interfaces “health & fitness” and “Apple” would be displayed on the interest page 402 and these topic interfaces might not be associated with the user’s selection of interest 410); 
            presenting one or more of the suggested content items as suggestions to associate with the selected topic (Fig. 6 and par. 0063-0064; a list of options is displayed allowing the user to associate a topic to the selected topic; in this case, the user is presented with suggested topic to combine with the selected topic); 
receiving a selection of a suggested content item (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12); and 
in response to the received selection, presenting a display of content items associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface), wherein the display comprises the suggested content item (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface)
generating an association between the selected topic and the suggested content item (par. 0010, 0058-0064; associating two topics and creating a new association between them such as Health and fitness + Obama).
            In the alternative, Metcalf is relied upon for teaching the limitations: 
presenting one or more of the suggested content items as suggestions to associate with the selected topic (Metcalf: see Fig. 2a); 
receiving a selection of a suggested content item (Metcalf: see Fig. 2a-2b and pars. 0038; the selected media content may be associated with a topic); 
generating an association between the selected topic and the suggested content item (Metcalf: see par. 0041, 0046 and Fig. 2b; when the recommending user selects a topic from the list of topics provided in the topic user interface 304, the topic selection detector module detects the selection and associate the selected topic with the selected media content).
            Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
	Campbell and Metcalf do not explicitly teach a selected topic is tracked in a graph.
	However Kapur teaches a personalized content delivery system; wherein a selected topic is tracked in a graph (Kapur: see col. 2 lines 19-31; the system includes an interest graph that show the user’s current attachment to one or more topics and/or the user’s attachment to topics overtime. Action performed by a user, such as create or interact with content, are analyzed to determine a topic of the content. The system then modifies the graph of the user’s interests to indicate the user’s changed interest in the topic. Maintaining an interest graph based on the user’s own actions thus enables up-to-date tracking of a user’s interests, thereby enabling generation of personalized content based on the user interests).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kapur, Campbell and Metcalf in front of them to incorporate the personalized content delivery system based on user’s interest graph as disclosed by Kapur with the continuous content refinement of topics of user interest as taught by Campbell to provide an improved system to tailor content to the individual needs of each user (Kapur: see col. 1 lines 25-30).
Regarding claim 36, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 35,
Campbell, Metcalf and Kapur further teach wherein generating the set of suggested content items comprises: identifying an inferred edge in the graph, wherein the inferred edge is between a first content item that is not associated with the selected topic (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content) and either: a second content item that is associated with the selected topic; or the selected topic; and based on identifying the inferred edge, adding the first content item to the set of suggested content items (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 37, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 36,
Campbell, Metcalf and Kapur further teach wherein the inferred edge was generated based at least in part on a determination that a user associated with the first content item is associated with the second content item (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 38, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 35,
Campbell, Metcalf and Kapur further teach wherein the set of suggested content items is generated based at least in part on text similarity, vocabulary similarity, semantics similarity, or topic similarity (Metcalf: see par. 0060; after the recommending user shares the media content, when other users recommend the content to additional users for the same topic forum, the popularity rating of the recommending user increases).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf, Campbell and Kapur in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 39, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 35,
Campbell, Metcalf and Kapur further teach generating the association further comprises generating a notification that the suggested content item is associated with the selected topic (Campbell: Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12; the combined topic is displayed {~notified} to the user as shown in the Figs. 11-12).  
Regarding claim 40, Campbell, Metcalf and Kapur teach the computer-implemented method of claim 35,
Campbell, Metcalf and Kapur further teach presenting at least one content item that is associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
Response to Arguments
Applicant’s arguments regarding the rejections of claims 21-40 under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more, have been fully considered and are persuasive. The rejections of claims 21-40 under 35 U.S.C 101 are respectfully withdrawn.
Applicant’s arguments regarding amended independent claims 21, 28 and 35, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174